 



EXHIBIT 10.28
Annual Cash Compensation of Named Executive Officers
The executive officers named in the compensation table in Monsanto’s proxy
statement dated December 6, 2006 (the “Named Executive Officers”) have their
base salaries determined yearly by the People and Compensation Committee (the
“Committee”) of the Board of Directors. It is anticipated that such
determinations will occur annually, effective as of the first day of the pay
period in which the subsequent January 1 occurs. The Named Executive Officers
are all “at will” employees, and do not have written or oral employment
agreements other than change of control agreements, the form of which is filed,
as required, as an exhibit to reports filed by the Company under the Securities
Exchange Act of 1934. The Company, upon the approval of the Committee, retains
the right to unilaterally decrease or increase the Named Executive Officers’
base salaries at any time.
The Named Executive Officers are eligible to participate in the Company’s annual
incentive compensation plans for all regular employees, including executive
officers, which provide for cash awards. Summaries of such annual incentive
compensation plans are filed as exhibits, as required, to reports filed by the
Company under the Exchange Act.
On October 22, 2007, the Committee approved for the Company’s Named Executive
Officers the following base salaries to become effective as of December 31, 2007
and the following annual incentive awards for the 2007 fiscal year, which will
be paid on November 9, 2007:

                              Base Salary     Base Salary     FY 2007 Annual  
Named Executive Officer   (as of 01/01/07)     (as of 12/31/07)     Incentive
Award  
 
                       
Hugh Grant
Chairman of the Board, President
and Chief Executive Officer
  $ 1,144,000     $ 1,355,000     $ 2,975,000  
 
                       
Charles W. Burson
Special Assistant and Counsel to the
Chief Executive Officer*
    N/A *     N/A *   $ 175,000  
 
                       
Carl M. Casale
Executive V.P., Strategy & Operations**
  $ 510,000     $ 530,000     $ 740,000  
 
                       
Terrell K. Crews
Executive V.P. and
Chief Financial Officer and
Seminis Chief Executive Officer**
  $ 540,000     $ 565,000     $ 760,000  
 
                       
Robert T. Fraley, Ph.D.
Executive V.P. and Chief
Technology Officer
  $ 550,000     $ 575,000     $ 770,000  

 

*   Mr. Burson served as Executive V.P., Secretary and General Counsel during
the 2006 fiscal year. In fiscal year 2007, Mr. Burson served as Special
Assistant and Counsel to the Chief Executive Officer through his retirement on
Dec. 31, 2006. He was awarded a prorated annual incentive award for fiscal year
2007, in accordance with the company’s annual incentive plan.   **   Prior to
Oct. 23, 2007, Mr. Casale held the office of Executive V.P., North America
Commercial and Mr. Crews held the office of Executive V.P. and Chief Financial
Officer. Effective Oct. 23, 2007, the Board of Directors elected Messrs. Casale
and Crews to the offices listed above.

The Company intends to provide additional information regarding other
compensation awarded to the Named Executive Officers in respect of and during
the 2007 fiscal year in the proxy statement for its 2008 annual meeting of
shareowners, which is expected to be filed with the Securities and Exchange
Commission in December 2007.

 